Citation Nr: 1647831	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  06-17 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for cervical spondylosis.  

2.  Entitlement to an initial evaluation in excess of 10 percent for residuals of old L-1 compression fracture, lumbosacral spondylosis with facet osteoarthritis and degenerative disc disease at T7-8 and T-12-L-4 (hereinafter a "lumbar spine disability").

3.  Entitlement to an initial evaluation in excess of 10 percent prior to August 4, 2006, and an initial compensable evaluation from August 4, 2006, for left lower extremity (LLE) radiculopathy associated with service-connected lumbar spine disability.  

4.  Entitlement to an initial evaluation in excess of 10 percent prior to August 4, 2006, and an initial compensable evaluation from August 4, 2006, for right lower extremity radiculopathy (RLE) associated with service-connected lumbar spine disability.  

REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1989 to July 1993.  Among other awards, the Veteran received the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in August 2006 and March 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The case has since been transferred to the RO in St. Petersburg, Florida.

In the August 2006 rating decision, the RO granted service connection for cervical spondylosis and assigned a 20 percent evaluation, effective October 22, 2001.  In the March 2007 rating decision, the RO granted service connection for a lumbar spine disability and assigned a 10 percent evaluation, effective October 22, 2001.  The Veteran appealed for higher initial evaluations.  

The Board, in pertinent part, remanded the issues on appeal for additional development in August 2008 and April 2014.  As the actions specified in the remands have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

During the pendency of the appeal, the RO issued a February 2016 rating decision granting service connection for LLE radiculopathy and assigning a 10 percent evaluation, effective September 27, 2002, and assigning a noncompensable evaluation, effective August 4, 2006; and granting service connection for RLE radiculopathy and assigning a 10 percent evaluation, effective September 27, 2002, and assigning a noncompensable evaluation, effective August 4, 2006.  

The issue of service connection for spina bifida has been raised by the record in a May 2004 statement and previously noted in the April 2014 Board remand, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's cervical spine disability manifests flexion at no less than 25 degrees, but no neurological deficiency.  

2.  Throughout the appeal period, the Veteran's lumbar spine disability manifests flexion at no less than 65 degrees.  

3.  From September 27, 2002 to August 3, 2006, the Veteran's LLE radiculopathy is most appropriately characterized as mild incomplete paralysis.  

4.  From August 4, 2006, the Veteran does not manifest symptoms of LLE radiculopathy.  

5.  From September 27, 2002 to August 3, 2006, the Veteran's RLE radiculopathy is most appropriately characterized as mild incomplete paralysis.

6.  From August 4, 2006, the Veteran does not manifest symptoms of RLE radiculopathy.  



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for cervical spondylosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).

2.  The criteria for an initial evaluation in excess of 10 percent for residuals of old L-1 compression fracture, lumbosacral spondylosis with facet osteoarthritis and degenerative disc disease at T7-8 and T-12-L-4 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).

3.  From September 27, 2002 to August 3, 2006, the criteria for an initial evaluation in excess of 10 percent for LLE radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).

4.  From August 4, 2006, the criteria for an initial compensable evaluation for LLE radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).

5.  From September 27, 2002 to August 3, 2006, the criteria for an initial evaluation in excess of 10 percent for RLE radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).

6.  From August 4, 2006, the criteria for an initial compensable evaluation for RLE radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied by letters in February 2003, November 2006 and October 2008.  

VA has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, during the relevant appeal period, the Veteran underwent a VA examination in August 2006.  

In March, April, and May 2013, the Veteran was scheduled for VA examinations.  However, the Veteran failed to report for the examinations.  In May 2013, the Veteran notified VA that he was a traveling salesman and was unable to attend an examination due to his new job.  Under 38 C.F.R. § 3.655 (a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655 (b) or (c) as appropriate.  Title 38 C.F.R. § 3.655 (b) applies to original or reopened claims or claims for increase, while 38 C.F.R. § 3.655 (c) applies to running awards, when the issue is continuing entitlement.  More specifically, when a claimant fails to report for a medical examination scheduled in conjunction with an original compensation claim, without good cause, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655 (b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, or death of an immediate family member.  See 38 C.F.R. § 3.655 (a).  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

The Veteran's statement that he could not attend an examination due to his job does not constitute good cause, as he is essentially saying that he will not attend an examination.  Therefore, there is no useful purpose in the RO continuing to schedule the Veteran for examinations if he does not intend to attend.

The Court has also held that the burden is on VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. Derwinski, 1 Vet. App. 566 (1991).  The Board notes that although the Veteran's claims file does not contain a file copy of an actual notice letter from the VA Medical Center (VAMC), per standard VA practice, the Veteran's examination request reports are included in his file.  Moreover, the Veteran obviously received notice of the examinations as he responded in May 2013 that he could not attend any examination.  Therefore, although the record does not contain current VA examinations to address the initial rating claims or additional examinations to address the increased rating claims, the Board will proceed with a decision.

Subsequent to the VA examination for his cervical spine and lumbar spine in August 2006, the Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that the August 2006 VA examination report includes active and passive range of motion findings; however, it does not specify whether the results are weight-bearing or non-weightbearing.  Nevertheless, the Board finds that a remand to satisfy the requirements of Correia is not warranted here.  

In this regard, the Board notes that remanding for another VA spine examination would not remedy the lack of testing performed at the Veteran's August 2006 VA examination.  And, more importantly, as discussed in detail above, the Veteran has already repeatedly demonstrated that he would be unlikely to attend a VA examination even if one was provided for him.  

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim.  The Veteran has not identified any outstanding evidence that needs to be obtained.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II. Higher Initial Evaluation

The Veteran is seeking higher evaluations for his service-connected cervical spine, lumbar spine and bilateral lower extremities disabilities.  

A. Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

It should also be noted that, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40; DeLuca, 8 Vet. App. at 205.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

The Veteran's cervical spondylosis has been currently evaluated as 20 percent disabling, effective October 22, 2001, under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  The Veteran's lumbar spine disability has been currently evaluated as 10 percent disabling, effective October 22, 2001, under 39 C.F.R. § 4.71a, Diagnostic Code 5242.  

The Board notes that, during the course of this appeal, specifically, on September 23, 2002, and once again on September 26, 2003, there became effective new regulations for the evaluation of service-connected disabilities of the spine.  (If the application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110 (g) (West 2002).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation.  VAOPGCPREC 3-2000 (April 10, 2000).)

Prior to September 23, 2002, a 10 percent evaluation was warranted for slight limitation of motion of the lumbar spine or characteristic pain on motion from lumbosacral strain.  A 20 percent evaluation was warranted for moderate limitation of motion of the lumbar spine.  A 20 percent evaluation was, similarly, indicated where there was evidence of lumbosacral strain with muscle spasm on extreme forward bending, or a unilateral loss of lateral spine motion in the standing position.  A 40 percent evaluation, under those same regulations, required demonstrated evidence of severe limitation of motion of the lumbar spine.  A 40 percent evaluation was, similarly, indicated where there was evidence of severe lumbosacral strain, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes or narrowing or irregularity of the joint space, or with some of the aforementioned characteristics accompanied by abnormal mobility on forced motion.  A 40 percent evaluation was warranted for favorable ankylosis of the lumbar spine.  A 50 percent evaluation was warranted for unfavorable ankylosis of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 5295 (2002).

Prior to September 23, 2002, a 20 percent evaluation was warranted for moderate limitation of motion of the cervical spine.  A 30 percent evaluation was warranted for severe limitation of motion of the cervical spine.  A 40 percent evaluation was warranted for unfavorable ankylosis of the cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5287, 5290 (2002).

The September 23, 2002 changes affected ratings for intervertebral disc disease, a disability for which the Veteran has not been service-connected.  

The schedular criteria that became effective September 26, 2003, provide a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or forward flexion of the cervical spine is greater than 30 degrees but not greater than 45 degrees; or, the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted where there is evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is warranted for forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation, under those same regulations, requires evidence of unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2016). 

Pursuant to the revised rating criteria, intervertebral disc syndrome can also be evaluated by combining, under 38 C.F.R. § 4.25 , separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  When evaluating on the basis of chronic manifestations, orthopedic disabilities should be evaluated using the criteria for the most appropriate diagnostic code or codes, and neurologic disabilities should be evaluated separately using the criteria for the most appropriate neurological diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 23, 2002) and General Formula for Diseases and Injuries of the Spine, Note (1) (effective September 26, 2003).

Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a 10 percent evaluation is assigned with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent evaluation is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.

The Veteran's LLE and RLE radiculopathy have each been currently evaluated as 10 percent disabling, effective September 27, 2002, and noncompensable, effective August 4, 2006, under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore, neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic Code 8520.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost. 

Words such as "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  Additionally, the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, Note at Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings combine with application of the bilateral factor.  Id.

Private treatment records from September 2002 to May 2003 document the Veteran's complaints of neck and back pain.  Since 2000, the Veteran had been undergoing monthly chiropractic treatment with relief.  

At a September 12, 2002 clinic visit, the Veteran reported having radiating symptoms of pain into his right upper extremity with associated numbness and tingling.  He worked as a real estate developer and regularly exercised (e.g., yoga four days a week, cycling and swimming periodically).  A cervical spine examination revealed range of motion testing measured at 40 degrees flexion, 35 degrees extension, 80 degrees right rotation and 70 degrees left rotation.  He had significantly sensory examination results upon pinprick in the right C6 and C8 distributions.  A lumbar spine examination revealed range of motion testing measured at 80 degrees flexion, 15 degrees extension, 20 degrees right tilt and 25 degrees left tilt.  Mildly diminished pinprick was noted in the right L4 distribution.  Straight leg raising tests were negative.  A radiology report showed smaller disc bulges at L4-L5 and L5-S1.  The private physician diagnosed the Veteran with mild cervical spondylosis with suspected right cervical radiculopathy, T7-T8 and T12-L1 degenerative disc disease, old L1 compression fracture and lumbosacral spondylosis with facet osteoarthritis, and bilateral L5 radiculitis with bulging L1-L2, L4-L5 and L5-S1 discs.  

Following a September 27, 2002 clinic visit for electrodiagnostic testing, the Veteran's private physician concluded that the nerve conduction report revealed positive findings in the bilateral lower extremities for a left bilateral L5 radiculitis.  All other test results were within normal limits.  

On October 7, 2002, the Veteran continued to report back pain and neck pain radiating into his upper extremities.  His private physician reported the results of a MRI of the lumbar spine, which revealed a bulging L1-L2 disc and smaller disc bulges at L1-L5 and L5-S1.  Range of motion testing of the lumbar spine measured 80 degrees flexion, 15 degrees extension, 20 degrees right tilt and 25 degrees left tilt.  No change in diagnosis was reported.  See October 2002 private treatment record.  

Following an October 29, 2002 clinic visit for electrodiagnostic testing, the Veteran's private physician concluded that the nerve conduction report revealed negative findings in the bilateral upper extremities for radiculopathy.  Median nerve conduction testing revealed mild right carpal tunnel syndrome.  Range of motion testing of the lumbar spine measured flexion at 85 degrees flexion, 30 degrees extension, 25 degrees right tilt and 20 degrees left tilt.  All other physical examination results remained reportedly unchanged.  

At a January 2003 initial evaluation for physical therapy, the Veteran complained of stiffness and decreased mobility in his cervical and lumbar spine.  Functionally, he had difficulty with activities of daily living, including personal hygiene, bathing/showering and hair grooming.  Sleeping through the night was difficult.  Standing or sitting for more than 20 minutes caused discomfort.  He experienced pain with ascending or descending stairs, squatting and transitional movements.  

At a February 2003 clinic visit, the Veteran's private physician examined the Veteran's cervical and lumbar spine.  Range of motion testing of the cervical spine measured 40 degrees flexion, 40 degrees extension, 70 degrees right rotation and 80 degrees left rotation.  Range of motion testing of the lumbar spine measured 65 degrees flexion, 25 degrees extension, 25 degrees right tilt and 20 degrees left tilt.  Straight leg raising test was performed to 80 degrees bilaterally.  All other physical examination results remained reportedly unchanged.  

At a March 2003 clinic visit, the Veteran's private physician performed range of motion testing of the cervical spine, which measured 45 degrees flexion, 40 degrees extension, 75 degrees right rotation and 80 degrees left rotation.  All other physical examination results remained reportedly unchanged.  

At a May 2003 clinic visit, the Veteran's private physician found that the Veteran's cervical range of motion range of motion testing measured 45 degrees flexion, 40 degrees extension, 85 degrees right rotation and 80 degrees left rotation.  Range of motion testing of the lumbar spine measured 90 degrees flexion, 20 degrees extension, 15 degrees right tilt and 25 degrees left tilt.  Heel and toe walking were performed adequately.  Deep tendon reflexes were 2+ and symmetric.  All other physical examination results remained reportedly unchanged.  

In August 2006, the Veteran underwent a VA cervical spine examination.  The Veteran reported that he had aches and pain in his neck with headache.  He denied having radiating pain, flare-ups and no effects on activities of daily living.  There was no history of episode of excruciating pain within the last 12 months.  He took pain medication as needed without side effects.  No neck collar was worn.  Repetitive motion increased his pain without additional loss of motion.  Upon objective evaluation, the examiner found that the Veteran's head was square on his shoulders, had good muscle tone and no spasm or atrophy.  Range of motion testing of the cervical spine revealed flexion at 25 degrees without pain, extension at 15 degrees with pain, right and left lateral flexion at 10 degrees with pain and right and left rotation at 30 degrees with pain.  His upper limbs were negative for any neurological deficiency and his grip was strong.  A cervical spine x-ray showed early cervical spondylosis at the C4-5 level.  The examiner diagnosed the Veteran with mild cervical spondylosis without any neurological involvement.  

In August 2006, the Veteran underwent a VA thoracolumbar spine examination.  The Veteran reported that his lower back felt tight and aching causing disturbed sleep.  He denied having radiating pain, but reported limited activities of daily living and occupational effects.  Increased pain made prolonged sitting difficult.  There was no history of an acute episode of excruciating low back pain during the last 12 months.  He took pain medication as needed without side effects.  He did not use a brace or cane.  Upon objective evaluation, the examiner found normal heel-toe gait, good posture and muscle tone, and no spasm or atrophy.  Range of motion testing revealed flexion at 70 degrees with pain, extension at 15 degrees with pain, right and left lateral flexion at 25 degrees with pain and right and left rotation at 20 degrees with pain.  There was no evidence of incoordination, weakness, or fatigability.  Functional loss due to the subjective complaint of pain was absent.  His lower limbs were negative for any neurological deficiency.  Straight leg raise testing results were at 65 degrees with a negative Lasegue's test.  A lumbar spine x-ray was normal.  The examiner diagnosed the Veteran with a normal lumbosacral spine with no residuals of traumatic injuries.  

VA treatment records from September 2008 and March 2013 to January 2015 do not document any treatment for neck or back problems.  A January 2015 VA H & P Note reflects that the Veteran was active, went to the gym daily, and performed cardio for hours without any discomfort.  Three weeks earlier, the Veteran had travelled internationally for work.  No muscle pain, back pain, joint pain or stiffness was reported.  Neurological symptoms were also denied.  A physical examination revealed a normal gait, normal muscle strength and tone, and no tenderness or effusions.  There were no abnormal extremities results.  

As an initial matter, the evidence does not establish that the Veteran experiences incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician for either his cervical spondylosis or his service-connected lumbar spine disability.  Thus, the former criteria for intervertebral disc syndrome and the revised criteria under Diagnostic Code 5243 (effective September 23, 2002) as well as the Formula for Intervertebral Disc Syndrome (effective September 26, 2003) are not for application.  

Turning to the old rating criteria (in effect prior to September 23, 2002) with regard to the Veteran's cervical spondylosis, the clinical evidence does not indicate severe limitation of motion of the cervical spine.  Rather, the Veteran's cervical spine exhibits flexion motion at no less than 25 degrees.  Furthermore, the Veteran's cervical spondylosis was consistently characterized as mild.  Thus, the Board finds no basis upon which to award a higher than 20 percent evaluation under the old rating criteria.  

Similarly, a higher than 20 percent evaluation is also not warranted under the revised criteria, for cervical spondylosis.  The clinical evidence since September 2003 does not demonstrate flexion at 15 degrees or less, or favorable ankylosis of the entire cervical spine.  Of particular note, at a recent January 2015 VA clinic visit, the Veteran reported no neck problems and described how he had an active lifestyle apparently without any limitations.  Therefore, the Board concludes that the Veteran's cervical spondylosis is no more than 20 percent disabling throughout the entire appeal period.  

Moreover, the Board finds that throughout the entire appeal period, a higher than 20 percent evaluation for the Veteran's cervical spondylosis under Deluca for functional loss is also not warranted.  Deluca, 8 Vet. App. at 206; see also 38 C.F.R. §§ 4.40, 4.45.  There is no evidence that the Veteran's cervical spondylosis demonstrated functional loss.  Rather, at his August 2006 VA examination, the examiner specifically noted that while repetitive motion increased the pain, no additional loss of motion was found.  Accordingly, no more than a 20 percent evaluation for the Veteran's cervical spondylosis is warranted.  

Additionally, the clinical evidence shows that the Veteran does not have neurological symptoms associated with his cervical spondylosis.  Objective findings explicitly found no evidence of cervical radiculopathy (October 2002 private treatment record).  Most notably, his August 2006 VA examination report noted no neurological deficiency related to his cervical spondylosis.  

With regard to the Veteran's service-connected lumbar spine disability, under the old rating criteria, the clinical evidence does not warrant a higher 20 percent evaluation.  In other words, the Veteran's lumbar spine does not exhibit lumbosacral strain with muscle spasm on extreme forward bending, or loss of lateral spine motion, unilateral, in standing position.  There is also no clinical evidence that demonstrates moderate limitation of motion of the lumbar spine.  Rather, the Veteran's lumbar spine demonstrates flexion motion at no less than 65 degrees.  Moreover, the evidence shows that the Veteran did not require the use of an assistive device or exhibit any significant restrictions in his activities.  Thus, the Board finds no basis upon which to award an evaluation in excess of 10 percent under the old rating criteria.  

On that same basis, a higher than 10 percent evaluation is also not warranted under the revised criteria for his service-connected lumbar spine disability.  The clinical evidence since September 2003 does not demonstrate flexion at greater than 30 degrees but not greater than 60 degrees.  Nor does the clinical evidence show muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Again, at the January 2015 clinic visit, the Veteran explicitly denied having any back pain, and objective musculoskeletal findings were reportedly normal. Therefore, throughout the entire appeal period, the Board concludes that the Veteran's service-connected lumbar spine disability is no more than 10 percent disabling.  

Regarding consideration of a higher than 10 percent evaluation under Deluca, the Board finds no basis to award a higher evaluation.  Deluca, 8 Vet. App. at 206; see also 38 C.F.R. §§ 4.40, 4.45.  The evidence does not demonstrate that the Veteran's lumbar spine disability had objective findings of functional loss.  Indeed, the August 2006 VA examiner specifically found no evidence of incoordination, weakness or fatigability, and functional loss due to the subjective complaint of pain was absent.  Accordingly, the Board concludes that throughout the appeal period, the Veteran's service-connected lumbar spine disability does not warrant a higher than 10 percent evaluation.  

Finally, from September 27, 2002 to August 3, 2006, a review of the clinical evidence shows that both the Veteran's LLE and RLE radiculopathy do not warrant a higher 20 percent evaluation.  In other words, the evidence does not demonstrate that the Veteran's symptoms are more appropriately characterized as moderate.  Recognizing that the objective findings of radiculopathy during this period do not explicitly evaluate the severity of the radiculopathy of the bilateral lower extremities, the Board also notes that such information would not be dispositive.  Nevertheless, taking into consideration the Veteran's lay statements describing his limitations with respect to his activities of daily living and overall mobility during that period, the Board concludes that the evidence does not show symptomatology consistent with a finding of moderate incomplete paralysis under Diagnostic Code 8520.  This finding appears to be supported by the clinical evidence during this period which did not document any significant changes in the Veteran's symptoms following the initial assessment of bilateral radiculopathy.  As a result, the Board finds that from September 27, 2002 to August 3, 2006, the Veteran's LLE and RLE radiculopathy are each no more than 10 percent disabling.  

Additionally, from August 4, 2006 (date of August 2006 VA examination), the Board finds that a noncompensable evaluation remains warranted for both the Veteran's LLE and RLE radiculopathy.  As of August 2006 VA examination, the clinical evidence does not demonstrate any evidence of neurological deficiency in the bilateral lower extremities.  Although there are no VA or private treatment records following the VA examination that discuss the Veteran's symptoms of radiculopathy, the recent January 2015 VA clinic visit does tend to show that the Veteran's occupational and physical activities were not at all hindered by any symptoms of radiculopathy.  Therefore, the Board concludes that from August 4, 2006, the Veteran's LLE and RLE radiculopathy do not warrant a compensable evaluation. 

The Board has considered whether the Veteran's cervical spondylosis, lumbar spine disability and LLE and RLE radiculopathy present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected cervical spondylosis and lumbar spine disability are manifested by symptoms of chronic pain and limited mobility, which impact his ability to stand or sit for prolonged periods of time, climb stairs and sleep comfortably.  These symptoms and their resulting effects are fully contemplated by the rating schedule, which provides disability ratings on the basis of musculoskeletal deformity and contemplate a wide variety of manifestations of functional loss.  The Veteran's service-connected LLE and RLE radiculopathy currently manifest no symptoms as demonstrated by their noncompensable evaluations.  The rating schedule takes into account the severity of neurological symptoms and provides for compensable evaluations for more severe symptoms than the Veteran currently demonstrates.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disabilities; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).  In addition, the Veteran does not display any of the related factors, such as frequent periods of hospitalization or marked interference with employment, contemplated in the rating schedule as evidence that his disability was outside the governing norm.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  


ORDER

Entitlement to an initial evaluation in excess of 20 percent for cervical spondylosis is denied.

Entitlement to an initial evaluation in excess of 10 percent for residuals of old L-1 compression fracture, lumbosacral spondylosis with facet osteoarthritis and degenerative disc disease at T7-8 and T-12-L-4 is denied.

From September 27, 2002 to August 3, 2006, entitlement to an initial evaluation in excess of 10 percent for LLE radiculopathy is denied.  

From August 4, 2006, entitlement to an initial compensable evaluation for LLE radiculopathy is denied.

From September 27, 2002 to August 3, 2006, entitlement to an initial evaluation in excess of 10 percent for RLE radiculopathy is denied.  

From August 4, 2006, entitlement to an initial compensable evaluation for RLE radiculopathy is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


